Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 02/11/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Chinese Patent Application Publication CN 105140889 A, hereinafter “Hu”) in view of Baek (US Patent Application Publication US 2013/0033794 A1). 

    PNG
    media_image1.png
    559
    861
    media_image1.png
    Greyscale
					<Translated Fig. 3 of Hu>	Regarding claim 1, Hu discloses (see Fig. 1, Fig. 2 and Translated Fig. 3 of Hu) a semiconductor module comprising: a diode bridge circuit (see diode bridge circuit in Fig. 1, equivalent to the “Rectifier” in Fig. 3); a sensor (see “Current Sensor” of Fig. 3) configured to measure a current value of the diode bridge circuit (the “control circuit” receives the measured current of the current output to the inverter, equivalent to the rectifier current), a current limiting circuit (see “Switch Circuit”, and “Current Limiting Resistor”) having a first switching element (“Switch Circuit”) connected to the diode bridge circuit (“Switch Circuit” is connected to claim 6, Hu discloses (see Fig. 3) wherein the protection circuit outputs an alarm signal (see p. 3. lines 41 of translation of Hu, “alarm”) to an outside of the semiconductor module in accordance with the current value of the diode bridge circuit measured by the sensor (see p. 3. Lines 39-41 of translation of Hu, “if current transmitted by the sensor is still greater than the preset current threshold in the control circuit, the control circuit causes the transducer to trip an alarm”).	Regarding claim 8, Hu discloses (see Fig. 3) further comprising an inverter circuit (“Inverter”).	Regarding claim 11, Hu discloses (see Fig. 3) a power conversion apparatus (apparatus comprising “Rectifier” and “Inverter”) comprising the semiconductor module according to claim 1 (see rejection of claim 1 above) .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Baek, and further in view of Yamaguchi (US Patent US 5,828,112).	Regarding claim 5, Hu does not disclose wherein the sensor is connected in parallel to each diode constituting the diode bridge circuit and measures a current value of each of the diodes as a current value of the diode bridge circuit..
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Baek, and further in view of Huang et al. (X. Huang, D. Chang and T. Q. Zheng, "Research on control characteristics of PWM rectifier with RC-IGBT," 2017 12th IEEE Conference on Industrial Electronics and Applications (ICIEA), Siem Reap, 2017, pp. 1570-1575., hereafter referred to as “Huang”).	Regarding claim 7, Hu does not disclose comprising a plurality of IGBTs connected in anti-parallel to respective diodes constituting the diode bridge circuit.	However, Huang teaches (see Fig. 1) comprising a plurality of IGBTs (T1-T4) connected in anti-parallel to respective diodes (D1-D4) constituting the diode bridge circuit.	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Hu to further comprise a plurality of IGBTs connected in anti-parallel to respective diodes constituting the diode bridge circuit, as taught by Huang, because it can help provide low loss, high current tolerance, and high reliability of the rectifier (see p. 1570 col. 2, paragraph 2 of Huang).claim 9, Hu does not disclose wherein the respective diodes constituting the diode bridge circuit and the plurality of IGBTs connected in anti-parallel to the respective diodes are configured of RC-IGBTs.	However, Huang teaches (See Fig. 1) wherein the respective diodes constituting the diode bridge circuit (D1, D2, D3, D4 of Fig. 1) and the plurality of IGBTs connected in anti-parallel to the respective diodes (T1, T2, T3, T4 of Fig. 1) are configured of RC-IGBTs (see p. 157, col. 2 paragraph 2, “RC-IGBT is applied to the PWM rectifier”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Hu wherein the respective diodes constituting the diode bridge circuit and the plurality of IGBTs connected in anti-parallel to the respective diodes are configured of RC-IGBTs, as taught by Huang, because it can help provide low loss, high current tolerance, and high reliability of the rectifier (see p. 1570 col. 2, paragraph 2 of Huang).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Baek, and further in view of IXYS (Datasheet, “Silicon Coarbide Schottky Rectifier Bridge”, IXYS, 2008).	Regarding claim 10, Hu does not disclose wherein each of the diodes constituting the diode bridge circuit and the first switching element are configured by using a wide band gap semiconductor.	However, IXYS teaches (see Figure) wherein each of the diodes constituting the diode bridge circuit and the first switching element are configured by using a wide band gap semiconductor (Silicon Carbide diodes are wide band gap semiconductors).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Hu wherein .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun (Chinese Patent Application Publication CN 103701086 A).	Regarding claim 12, Hu discloses (see Fig. 2a) a semiconductor module comprising: a diode bridge circuit (20); a sensor (60) configured to measure a current value of the diode bridge circuit, a current limiting circuit (21) having a first switching element connected to the diode bridge circuit; and a protection circuit (30) configured to switch ON and OFF the first switching element in accordance with the current value of the diode bridge circuit measured by the sensor (see [0021] “The rectifier controller 30 generates a gate signal for controlling on / off of the switching rectifier 20 so that the fault current that may flow to the load 50 or the rectifier 20 can be blocked when a fault current is generated.”).	Hu discloses (see Fig. 1, Fig. 2 and Translated Fig. 3 of Hu) a semiconductor module comprising: a diode bridge circuit (see diode bridge circuit in Fig. 1, equivalent to the “Rectifier” in Fig. 3); a sensor (see “Current Sensor” of Fig. 3) configured to measure a current value of the diode bridge circuit (the “control circuit” receives the measured current of the current output to the inverter, equivalent to the rectifier current), a current limiting circuit (see “Switch Circuit”, and “Current Limiting Resistor”) having a first switching element (“Switch Circuit”) connected to the diode bridge circuit (“Switch Circuit” is connected to “Rectifier”); and a protection circuit (“Control Circuit”) configured to switch ON and OFF the first switching element in accordance with the current value of the diode bridge circuit measured by the sensor (see p. 3. Lines 33-36 of translation of Hu, “the control circuit receives the output current of current sensor”, wherein the control circuit compares the output current of the current sensor with “a preset current threshold .
Response to Arguments
Applicant’s arguments filed on 02/11/2021, with respect to claim 1 as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 02/11/2021, with respect to claim 12 as amended, have been fully considered but they are not persuasive. 	Applicant argued that “one skilled in the art would have had no reason to modify Chang to operate the switching element 21 in the completely different manner in which the first switching unit 230 of Sun is operated.” in that “as described beginning in paragraph 0060 of Sun, the control unit 250 outputs the control signal CS to control the first switching unit 230 based on different conditions of a driving voltage VD, an enable signal EN, a temperature protection signal S1 and a current protection signal S2.” whereas “as described, for example, beginning in the fifth paragraph on page 4 of the English translation of Chang, the rectifier controller 30 merely controls the switching element 21 to switch the rectifier 20 on and off.”. 	In response to the amendment to Claim 12, Chang is no longer relied on in the rejection. Rather, Hu has been introduced, wherein the “Control Circuit” of Hu (see Fig. 3 of Hu) controls the “Switching Circuit” on and off depending on the current – which is equivalent to the current of the “Rectifier” - measured by the “Current Sensor”. Hu discloses a two-step process of overcurrent protection depending on the rectifier current, where the switch is either ON or OFF, - when the switch is OFF the main current flows through the “Current Limiting Resistor”. However, Sun teaches a three-step process of overcurrent protection depending on the sensed current, by providing a step where the switch is operated in the saturated region to provide a resistive path which provides a lower limited current to the output. Therefore, it would have been obvious to one skilled in the art to have modified the switch circuit of Hu to include the extra step of Sun to reduce the effective resistance of the current limiting circuit to provide a less limited amount of current, which would help increase the conversion efficiency.   	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838      

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838